PER CURIAM.
George Haydu appeals the district court’s order imposing an injunctive sanction and ordering restitution for conduct that violated the Interstate Land Sales Act, 15 U.S.C. §§ 1701-1720 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Jackson v. Haydu, No. CA-03-591-2 (E.D.Va. filed Aug. 3, 2004 & entered Aug. 4, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED